DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/8/2022 has been entered.
Response to Amendment
This action is in response to the amendment filed on 8/8/2022, wherein:
Claims 1, 3, 4, 9, 11, 12, 16, 17, 23, 25, 26, and 30 are currently pending; and 
Claims 1, 3, 9, 11, 16, 17, 23, 26, and 30 have been amended. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 25 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 25 recites that the step of pouring hydrogel is controlled such that an outflow of water from the substrate is minimized. It is unclear what the metes and bounds of this limitation are from a reading of the entirety of the disclosure. If the hydrogel is poured around the sides of the substrate and/or not entirely covering an upper surface of the substrate such that the hydrogel does not penetrate every portion of the substrate, it would appear as though the outflow would necessarily be minimized. Additionally, it is unclear if the substrate must be soaked in water prior to the pouring of the hydrogel because if the step of watering the plant is just pouring more hydrogel when the soil becomes dry, it would appear as though there would then be no outflow. Furthermore, what constitutes “controlled” and “minimized” appear to be relative terms which render the claim indefinite.  The terms “controlled” and “minimized” are not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3, 4, 9, 11, 12, 16, and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027117 to Parsonage et al. in view of US 2017/0208751 to Terfloth et al. 
Re: Claim 1. Parsonage et al. teach a plant assembly (See Abstract, Fig. 1), comprising a substrate (Fig. 1, S), a rooted plant (See plant in Fig. 1) having a root structure penetrating the substrate (See roots extending from substrate S into hydrogel H in Fig. 1), and an amount of hydrogel (Fig. 1, H) including a polymer (See paragraphs [0002]-[0004] providing examples of hydrogel having cross-linked polymer particles) such that at least a portion of the substrate is in direct fluid communication with the hydrogel (substrate S is in contact with hydrogel H), wherein at least a portion of a substrate is submerged into the hydrogel (See Fig. 1 wherein roots extend from S into H. The hydrogel is taught in paragraph [0034] to permeate through the substrate to the  bottom of the container which necessitates that the substrate in the bottom of the container is submerged as the substrate clearly does not float above the bottom of the container). 
Parsonage et al. also teach that the substrate is a rooting plug (the plant has been rooted in the substrate which makes it a rooting plug by definition; also see paragraph [0031] which teaches that the container with substrate is one for a previously potted plant, a container for seed starting, container for propagation, etc.). In paragraph [0020], Parsonage et al. states that the substrate is soil and in paragraph [0034], it is stated that the substrate can be a dry potting soil. However, Parsonage et al. do not expressly disclose that the substrate material includes organic and/or inorganic material for cultivation of a plant and organic fibers including coconut fiber, peat, and/or bark, and that the plug has a substrate composition that includes particles joined by a bind agent. 
	Terfloth et al. teaches a substrate for planting (Abstract). It is taught in paragraphs [0007]-[0008] that peat forms the majority of planting and growing substrates and potting soils in the art and that planting or growing substrates are mixtures of selected starting materials selected from peat, wood fibers, compost, and coir pith (i.e. coconut fibers). It is stated that in addition to peat, adjuvants such as coconut or wood fibers (i.e. organic materials) and minerals, clay, sand, lime, or perlite (i.e. inorganic materials) are used for producing the substrates or potting soils. In paragraphs [0012]-[0014], Terfloth et al. teach that substrate mixtures are introduced into containers and pressed into shapes referred to as plugs. Depending upon the substrate firmness, the shape of the plugs may or may not be retained when plants are transplanted because the particle size of the substrate components which causes the substrate to fall away from the roots during transplantation. In paragraphs [0035]-[0038], Terfloth et al. teach that a substrate mixture comprising fine grain peat, which would otherwise be difficult or impossible to utilize because of particle size, can be admixed with a binder composition and allowed to set such that the particles of the substrate adhere/bond to one another, thereby forming a highly porous, water-absorbing shaped body, that solves the known problem outlined in paragraphs [0012]-[0014]. 
The prior art of Parsonage et al. contained a device which differed from the claimed device by the substitution of some components (generic soil substrate) with other components (a peat, coconut, and/or wood fiber substrate comprising a binder). The substituted components and their functions were known in the art of Terfloth et al.. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to utilize the substrate comprising fine particle size peat and adjuvants including organic and inorganic materials such as coconut fibers, wood fibers, clay, perlite, etc. as taught by Terfloth et al. in place of the generic substrate taught by Parsonage et al. due to the clear advantages in maintaining the plug shape during future transplantation provided by the binding agent as outlined in Terfloth et al. 
Re: Claim 3. Parsonage et al. in view of Terfloth render obvious the plant assembly according to claim 1. Parsonage et al. teaches that the hydrogel contains a hydrogel powder, a hydrogel fluid and/or hydrogel granulate particles, the amount of hydrogel is water swellable (paragraph [0003] - hydrogel is a dry powder that is water swellable, is formed of discrete particles of polyethylene glycol hydrogel cross-linked with multifunctional isocyanate; paragraph [0005] - hydrogel is a flowable fluid solution) and/or the amount of hydrogel includes nutrients and/or other additives (paragraph [0003], claims 4, 5, 6, 11, 12, and 13 -  hydrogel contains nutrients or other additives such as colorants and/or anti-microbial agents).
Re: Claim 4. Parsonage et al. in view of Terfloth render obvious the plant assembly according to claim 1. Parsonage et al. teaches that the hydrogel freely flows along the at least a portion of the substrate (see paragraph [0005] - hydrogel is a liquid that is poured and flows along container and/or penetrates the substrate).
Re: Claim 9. Parsonage et al. in view of Terfloth render obvious the plant assembly according to claim 1. Parsonage et al. teaches that the at least a portion of the root structure is in direct contact with the hydrogel (See Fig. 1 wherein the roots extend into the hydrogel, H).
Re: Claim 11. Parsonage et al. in view of Terfloth render obvious the plant assembly according to claim 1. Parsonage et al. teaches that the  water in the amount of hydrogel is in direct fluid communication with the at least a portion of the root structure or the at least a portion of a substrate penetrated by the root structure (See paragraph [0003] which teaches the hydrogel comprises water and see Fig. 1 wherein the root structure penetrates the substrate, S, and into the hydrogel, H, such that the roots are in direct fluid communication with the water in the hydrogel).
Re: Claim 12. Parsonage et al. in view of Terfloth render obvious the plant assembly according to claim 1. Parsonage et al. teaches that a bottom of the substrate penetrated by the root structure is dipped into the amount of hydrogel (See Fig. 1), and/or wherein an amount of hydrogel is poured onto the substrate (See Fig. 1 wherein hydrogel is poured into the container).
Re: Claim 16. Parsonage et al. in view of Terfloth render obvious a plant assembly according to claim 1 as outlined above. Parsonage et al. teaches a container (C in Fig. 1) comprising a cavity and a plant assembly received in the cavity. In paragraph [0031], Parsonage et al. teach that the container is any desired vessel or space including a plot of soil such as a plant bed, garden or field. The combination of Parsonage et al. and Terfloth et al. therefore renders obvious placing a plant assembly according to claim 1 above inside a cavity in an area of ground as claimed. 
Re: Claim 30. In paragraph [0004] of Parsonage et al., it is taught that mixing hydrogel compositions in particulate form with a soil substrate for growing plant material, wherein the substrate is a rooting plug for a plant is well-known. In paragraph [0020], Parsonage et al. states that the substrate is soil and in paragraph [0034], it is stated that the substrate can be a dry potting soil. However, Parsonage et al. do not expressly disclose that the plug is made from a substrate material which includes organic and/or non-organic material for cultivation of a plant and organic fibers including coconut fiber, peat, and/or bark, and that the plug has a substrate composition that includes particles joined by a bind agent. 
	Terfloth et al. teaches a substrate for planting (Abstract). It is taught in paragraphs [0007]-[0008] that peat forms the majority of planting and growing substrates and potting soils in the art and that planting or growing substrates are mixtures of selected starting materials selected from peat, wood fibers, compost, and coir pith (i.e. coconut fibers). It is stated that in addition to peat, adjuvants such as coconut or wood fibers (i.e. organic materials) and minerals, clay, sand, lime, or perlite (i.e. inorganic materials) are used for producing the substrates or potting soils. In paragraphs [0012]-[0014], Terfloth et al. teach that substrate mixtures are introduced into containers and pressed into shapes referred to as plugs. Depending upon the substrate firmness, the shape of the plugs may or may not be retained when plants are transplanted because the particle size of the substrate components which causes the substrate to fall away from the roots during transplantation. In paragraphs [0035]-[0038], Terfloth et al. teach that a substrate mixture comprising fine grain peat, which would otherwise be difficult or impossible to utilize because of particle size, can be admixed with a binder composition and allowed to set such that the particles of the substrate adhere/bond to one another, thereby forming a highly porous, water-absorbing shaped body, that solves the known problem outlined in paragraphs [0012]-[0014]. 
The prior art of Parsonage et al. contained a device which differed from the claimed device by the substitution of some components (generic soil substrate) with other components (a peat, coconut, and/or wood fiber substrate comprising a binder). The substituted components and their functions were known in the art of Terfloth et al.. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to utilize the substrate comprising fine particle size peat and adjuvants including organic and inorganic materials such as coconut fibers, wood fibers, clay, perlite, etc. as taught by Terfloth et al. in place of the generic substrate taught by Parsonage et al. due to the clear advantages in maintaining the plug shape during future transplantation provided by the binding agent as outlined in Terfloth et al. In making the substitution, the hydrogel can be mixed with the substrate as taught by Parsonage et al. to achieve the advantages outlined therein. 
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027117 to Parsonage et al. in view of US 2017/0208751 to Terfloth et al., in further view of WO 2007/084550 to Savich et al. 
Re: Claim 17. It is noted that claim 17 recites all the same limitations of claim 1 regarding a plant assembly with the addition of the assembly being in combination with a container for carrying the plant assembly, and a nozzle for periodically pouring an amount of hydrogel onto the plant assembly to form a “breeding system.” Parsonage et al. in view of Terfloth et al. render obvious the limitations of claim 1 regarding a plant assembly as outlined above. Parsonage et al. also teaches a container (Fig. 1, container, C) carrying a plant assembly according to claim 1. However, it is not expressly disclosed that the container having the plant assembly of claim 1 is a part of a breeding system further comprising a nozzle for periodically pouring an amount of hydrogel onto the plant assembly. 
Savich et al. describe a hydrogel applicator (700) with a nozzle (704), wherein the applicator is squeezed by a user when it is desirable to dispense hydrogel contained therein. The prior art contained a device which differed from the claimed device by the substitution of some components with other components. The substituted components and their functions were known in the art. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to utilize a hydrogel applicator having a nozzle as taught by Savich et al. in place of the beaker-like pouring container shown in Fig. 1 of Parsonage et al. to provide better controllability of hydrogel application and to prevent possible spillage of the hydrogel into areas that it is not intended to be poured. The combination of the container and plant assembly as taught by Parsonage with the substituted soil substrate comprising a binder as taught by Terfloth et al. in combination with the hydrogel nozzle applicator as taught by Savich et al. would therefore provide a breeding system as claimed. 
Claims 23, 25, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2017/0027117 to Parsonage et al. in view of US 2017/0208751 to Terfloth et al., in further view of Applicant Admitted Prior Art (AAPA).
Re: Claim 23. Parsonage et al. teaches a method for moistening a plant (See Fig. 1), comprising the steps of:
providing a rooted plant having a root structure penetrating a substrate (Fig. 1 has a plant in a container, C, which is rooted in substrate, S, wherein the roots penetrate below the substrate), and
pouring an amount of hydrogel onto the substrate (Fig. 1 illustrates pouring hydrogel, H, into the container such that it penetrates the substrate). 
In paragraph [0004] of Parsonage et al., it is taught that mixing hydrogel compositions in particulate form with a soil substrate for growing plant material, wherein the substrate is a rooting plug for a plant is well-known. In paragraph [0020], Parsonage et al. states that the substrate is soil and in paragraph [0034], it is stated that the substrate can be a dry potting soil. However, Parsonage et al. do not expressly disclose that the plug is made from a substrate material which includes organic and/or non-organic material for cultivation of a plant and organic fibers including coconut fiber, peat, and/or bark, and that the plug has a substrate composition that includes particles joined by a bind agent. 
	Terfloth et al. teaches a substrate for planting (Abstract). It is taught in paragraphs [0007]-[0008] that peat forms the majority of planting and growing substrates and potting soils in the art and thatplanting or growing substrates are mixtures of selected starting materials selected from peat, wood fibers, compost, and coir pith (i.e. coconut fibers). It is stated that in addition to peat, adjuvants such as coconut or wood fibers (i.e. organic materials) and minerals, clay, sand, lime, or perlite (i.e. inorganic materials) are used for producing the substrates or potting soils. In paragraphs [0012]-[0014], Terfloth et al. teach that substrate mixtures are introduced into containers and pressed into shapes referred to as plugs. Depending upon the substrate firmness, the shape of the plugs may or may not be retained when plants are transplanted because the particle size of the substrate components which causes the substrate to fall away from the roots during transplantation. In paragraphs [0035]-[0038], Terfloth et al. teach that a substrate mixture comprising fine grain peat, which would otherwise be difficult or impossible to utilize because of particle size, can be admixed with a binder composition and allowed to set such that the particles of the substrate adhere/bond to one another, thereby forming a highly porous, water-absorbing shaped body, that solves the known problem outlined in paragraphs [0012]-[0014]. 
The prior art of Parsonage et al. contained a device which differed from the claimed device by the substitution of some components (generic soil substrate) with other components (a peat, coconut, and/or wood fiber substrate comprising a binder). The substituted components and their functions were known in the art of Terfloth et al.. One of ordinary skill in the art could have substituted one known element for another and the results of the substitution would have been predictable. The claim would have been obvious because the substitution of one known element for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. One of ordinary skill in the art would have been motivated to utilize the substrate comprising fine particle size peat and adjuvants including organic and inorganic materials such as coconut fibers, wood fibers, clay, perlite, etc. as taught by Terfloth et al. in place of the generic substrate taught by Parsonage et al. due to the clear advantages in maintaining the plug shape during future transplantation provided by the binding agent as outlined in Terfloth et al. In making the substitution, the hydrogel can be mixed with the substrate as taught by Parsonage et al. to achieve the advantages outlined therein. 
The combination of Parsonage et al. in view of Terfloth et al. does not expressly disclose that the step of pouring is performed periodically and/or after a humidity of the substrate has dropped below a pre-defined level. 
Examiner previously gave Official Notice, now AAPA, that it is well-known in the art to check humidity levels of soil and other growing substrates at periodic intervals to determine if a plant grown in said soil/substrate requires additional watering. It would have been obvious to one having ordinary skill in the art at the time the invention was made to repeat the pouring of more hydrogel into the container periodically and/or after checking that the humidity has dropped below that which a plant requires, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. One of ordinary skill in the art would have been motivated to apply more hydrogel to the plant when the humidity level drops to keep the plant alive, as plants require water to survive. 
Re: Claim 25. As best understood due to indefiniteness, Parsonage et al. in view of Terfloth et al., in further view of AAPA renders obvious the limitations of claim 23 as outlined above. However, it is not expressly disclosed that the step of pouring is controlled such that an outflow of water from the substrate is minimized. Parsonage teaches the pouring of hydrogel into the container containing the substrate and rooted plant but does not state that the substrate is pre-wetted before pouring the hydrogel. It therefore appears as though the hydrogel being poured into the substrate would not displace any water as there is no water explicitly present. As the hydrogel is poured by hand in Fig. 1, it is interpreted that the step of pouring in a controlled manner to minimize the outflow of water is met. Alternatively, as the container of Parsonage holding the rooted plant and substrate is closed at the bottom, pouring the hydrogel into the container and stopping before it overflows the top of the container, which would be incredibly obvious to anyone who has ever watered a potted plant, would appear to again minimize outflow of any humidity that would be present in the substrate prior to pouring the hydrogel solution since it would still remain within the container and therefore be flowed back into the substrate. 
Re: Claim 26. Parsonage et al. in view of Terfloth et al., in further view of AAPA renders obvious the method of claim 23 as outlined above. Parsonage et al. teaches that the amount of hydrogel includes nutrients and/or other additives (paragraph [0003], claims 4, 5, 6, 11, 12, and 13 -  hydrogel contains nutrients or other additives such as colorants and/or anti-microbial agents), and/or wherein the substrate is contained in a container (Fig. 1, container, C) or located in a cavity in an area of ground (paragraph [0031] - container is the ground). 
Response to Arguments
Applicant's arguments filed 8/8/2022 have been fully considered but they are not persuasive. 
On page 7 of Applicant’s Remarks, it is alleged that the description renders claim 25 definite but Applicant fails to provide evidentiary support for this allegation. As the allegation is presently baseless, it fails to overcome the rejection of record such that the 35 USC 112(b) rejection of claim 25 is maintained. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Note documents listed on attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL A FABULA whose telephone number is (571)270-7772. The examiner can normally be reached Monday - Friday 9:30AM-6:00PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TIEN Q DINH can be reached on (571)272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Michael A. Fabula/Examiner, Art Unit 3647                  

/MONICA L PERRY/Primary Examiner, Art Unit 3644